In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________
            No. 02-22-00377-CV
       ___________________________

           DAISY CHOU, Appellant

                       V.

ACCLAIM PHYSICIAN GROUP, INC., Appellee



    On Appeal from the 348th District Court
            Tarrant County, Texas
        Trial Court No. 348-332744-22


  Before Sudderth, C.J.; Wallach and Walker, JJ.
   Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

       On September 29, 2022, Appellant Daisy Chou filed a notice of appeal from

the trial court’s September 2, 2022 order granting the plea to the jurisdiction filed by

Appellee Acclaim Physician Group, Inc. The case style indicates that Tarrant County

Hospital District d/b/a JPS Health Network is also a defendant in the case, but the

trial court’s order did not dispose of any claims against that party. Accordingly, the

order appeared to be interlocutory, making Chou’s notice of appeal due no later than

September 22, 2022. See Tex. R. App. P. 26.1(b), 28.1. Concerned that we lacked

jurisdiction over the appeal, we cautioned Chou that we could dismiss the appeal

unless she or another party filed with this court a reasonable explanation for the late

filing. See Tex. R. App. P. 25.1(b), 26.3, 42.3(a).

       Chou did not file a response with this court. She did, however, file with the trial

court a “Withdrawal of Notice of Appeal” stating that she was withdrawing her notice

of appeal of “the [t]rial [c]ourt’s interlocutory order.” Because Chou’s notice of appeal

was untimely and she has not shown any ground for continuing the appeal, we dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice
Delivered: November 17, 2022


                                              2